DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The IDS filed 12 August 2022 has been considered by the Primary Examiner.
Drawings
The drawings filed 5 May 2022 are acceptable for examination purposes.
Specification
The disclosure is objected to because of the following informalities: The cross-reference to related application 16/070,717 should be updated to reflect that this application has been abandoned.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/183362 A1 in view of EP 1 921 051 A1.
Claim 1
WO ‘362 teaches a chemical agent resistant coating composition, a process of coating the composition, and a coated article (i.e., substrate with coating disposed thereon). The composition comprises: a fluoropolymer resin component [0014-0017]; an organic filler material (e.g., hydrophobic additive) [0030] having a particle size of 6 microns (Example 2: LANCO 1778 has is a PTFE-modified PE having D50 = 6 microns as evidenced by Lubrizol Applications Guide: Surface Modifiers for Coatings, cited in 16/070,717 and in Applicant’s IDS filed 12 August 2022), as noted above, it is the Primary Examiner’s position that, absent evidence to the contrary, LANCO 1778 particles having an average particle size of 6 microns is sufficiently close to the claimed size of “about 7 microns” that one of ordinary skill in the art would have expected them to have the same properties (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)); an inorganic filler material (flattening agent) that can be amorphous silica (insofar as WO ‘362 is silent with respect to treating the amorphous silica, the Primary Examiner interprets this as a fair teaching that the amorphous silica of WO ‘362 is untreated), present in an amount of at least 10 wt.-% [0028].
WO ‘362 does not specify that the untreated amorphous silica has D50 of about 5 to 15 microns. As noted in the prior Office action, Example 2 of WO ‘362 teaches an aluminum oxide filler having D50 = 11.5 microns. WO ‘362 further teaches that the inorganic filler can equivalently be amorphous silica [0020] or aluminum oxide [0025]. Consequently, it would have been obvious to one of ordinary skill in the art to utilize either amorphous silica or aluminum oxide as the inorganic filler, motivated by the desire and expectation of successfully matting the coating. MPEP § 2143(I)(B). Further, EP ‘051 teaches that it is known in the art of protective, resistant coatings, to incorporate amorphous silica particles having D50 in the range of 1-50, preferably 4-25, and more preferably 6-12 microns [0023], into a resinous coating. Consequently, since WO ‘362 teaches the use of particles having D50 = 11.5 microns and EP ‘051 teaches amorphous silica particles having D50 = 6-12 microns, it would have been obvious to one of ordinary skill in the art to utilize, as the matting agent, amorphous silica particles having D50 = 6-12 microns, motivated by the desire and expectation of successfully matting the coating. The range of 6-12 microns overlaps that of about 5-15 microns claimed. In the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05(I).  In the alternative, WO ‘362 further teaches that the coating can additionally include abrasion resistant particles [0051]. EP ‘051 teaches that the addition of amorphous silica particles having D50 = 6-12 microns, in an amount of 10-50 wt.-%, imparts wear resistance to protective coating compositions [p. 8]. Consequently, it would have been obvious to one of ordinary skill in the art to add to the composition of WO ‘362 amorphous silica particles having D50 = 6-12 microns, in an amount of 10-50 wt.-%, in order to impart this characteristic to the coating.
Applicant is reminded that, in the case where a claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.) Similarly, a prima facie case of obviousness exists where the claimed range does not overlap with the prior art, but is merely close. See MPEP § 2144.05(I). Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. See MPEP § 2144.05(II)(A).
With respect to the claimed damaged tolerance, since WO ‘362 discloses the same composition and method of applying as instantly claimed, the properties of the coated article must be the same, absent evidence to the contrary. MPEP § 2112.01. Applicant is reminded that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP §2144(IV). Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). See MPEP §2145(II).

Claims 2-7
With respect to claim 2, WO ‘362 teaches fluoropolymer concentrations of 50 wt.-% and 70 wt.-% [0017].
With respect to claim 3, WO ‘362 teaches that the fluoropolymer can be PVDF [0016].
With respect to claim 4, WO ‘362 teaches an acrylic resin, a polymer derived from one or more ethylenically unsaturated monomers [Table 2].
With respect to claim 5, WO ‘362 does not specify that the organic filler comprises 0.5 to 7 phr (parts-per-hundred) of the finished film weight. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. MPEP §2144.05(II)(A).
With respect to claim 6, the ranges of 1-50, preferably 4-25, and more preferably 6-12 microns, taught by EP ‘051, overlap the claimed range of about 10-14 microns. Overlapping ranges are prima facie obvious. See MPEP § 2144.05(I).
With respect to claim 7, WO ‘362 additionally teaches pigment [0044-0045].
Conclusion















Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759




/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
6 September 2022